Citation Nr: 1207166	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to waiver of overpayment of Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits in the amount of $7,733.00.  


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The appellant is the surviving mother of the deceased Veteran, who was killed in action and had active service from September 2000 until his death in January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Philadelphia, Pennsylvania, Committee on Waivers and Overpayments which denied waiver of overpayment of VA DIC in the amount of $7,733.00.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant filed a Notice of Disagreement (NOD) in June 2011 to the March 2001 decision of the Committee on Waivers and Overpayments which denied waiver of overpayment of VA DIC in the amount of $7,733.00.  After the issuance of a September 2011 Statement of the Case (SOC), she filed VA Form 9, Substantive Appeal, later in September 2011 thereby perfecting a timely appeal.  

In the September 2011 VA Form 9, the appellant requested a "BVA Hearing by live videoconference."  As yet, she has not been given that opportunity.  

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he or she so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

